Opinión disidente emitida por el
Juez Asociado Señor Es-trella Martínez.
Hay respuestas que generan más interrogantes e in-certidumbres que la pregunta en sí misma. Estamos ante una de esas situaciones. Hoy, una Mayoría de este Tribunal cerró el camino de la adecuada planificación dejando a un lado la finalidad social de la ordenación territorial y, más importante aún, el reconocimiento de la naturaleza pública de las calles de desarrollos urbanísticos, princi-pios firmemente arraigados en nuestro ordenamiento jurídico. En su lugar, optaron por la ruta incierta de la privatización de las calles, lo cual generará múltiples con-troversias y dudas en torno a la protección del ambiente y los derechos individuales de propietarios, y limitará el rol del Estado en la tan importante gestión de la planifica-ción urbana.
Ante la pregunta certificada por el Tribunal Federal para el Distrito de Puerto Rico (Tribunal de Distrito), co-rrespondía enmarcar la contestación en que, de ordinario, en nuestro ordenamiento las calles son bienes de dominio público destinadas al uso público. Por esta razón y los fundamentos que esbozo a continuación, disiento del ra-zonamiento adoptado por una Mayoría de este Tribunal.
*124I
Los hechos pertinentes a la controversia por la cual se nos remitió esta certificación interjurisdiccional tienen su génesis cuando el 18 de mayo de 2004 Watchtower Bible Tract Society of New York y la Congregación Cristiana de los Testigos de Jehová de Puerto Rico, Inc. recurrieron al Tribunal de Distrito. Mediante el mecanismo de sentencia declaratoria, solicitaron que se determinara la inconstitu-cionalidad de la Ley Núm. 21 de 20 de mayo de 1987, co-nocida como la Ley de Control de Acceso, 23 LPRA see. 64 et seq. (Ley Núm. 21). Argüyeron que la referida ley era inconstitucional tanto de su faz como en su aplicación. Ello, debido a que las urbanizaciones con acceso controlado no permitían que los Testigos de Jehová entraran para ex-presar sus creencias religiosas. Tras evaluar las mociones de sentencia sumaria presentadas por ambas partes, el Tribunal de Distrito decretó la constitucionalidad de la mencionada ley. Watchtower Bible Tract Soc. of New York, Inc. v. Sanchez-Ramos, 647 F.Supp.2d 103 (D. PR 2009).
No obstante, los demandantes recurrieron al Tribunal Federal de Apelaciones para el Primer Circuito (Primer Circuito) y cuestionaron la determinación del Tribunal de Distrito. Luego de varios trámites procesales, el Primer Circuito confirmó la desestimación del reclamo de incons-titucionalidad de su faz de la Ley Núm. 21, supra. Sin embargo, no estuvo conforme con la constitucionalidad en su aplicación. Por consiguiente, devolvió el expediente y le or-denó al Tribunal de Distrito que continuara con los proce-dimientos de acuerdo con las normas dispuestas en su decisión. En esencia, requirió que se garantizara el acceso de los Testigos de Jehová a las urbanizaciones con un sis-tema de control de acceso regulado por un guardia de seguridad. En el caso de las urbanizaciones cuyo acceso no estaba regulado por un guardia de seguridad, es decir, que poseían un control de acceso mecánico, ordenó que presen-*125taran un plan de acción dirigido a garantizar el acceso. Véase Watchtower Bible and Tract Society of New York, Inc. v. Sagardia de Jesus, 634 F.3d 3 (1er Cir. 2011).
Ante este cuadro, el 18 de junio de 2012 el Tribunal de Distrito nos remitió una primera certificación para que de-termináramos si los sistemas de control de acceso mecá-nico eran permitidos bajo la Ley Núm. 21, supra, y la cons-titucionalidad de este sistema. En aquella ocasión, este Tribunal no expidió la certificación interjurisdiccional por entender que, a la luz de la decisión y orden dictada por el Primer Circuito, la determinación que pudiera emitir este Tribunal no iba a ser un factor determinante en la dispo-sición del caso ante la consideración del Tribunal de Distrito. Por consiguiente, no cumplía con los requisitos establecidos en el Art. 3.002 de la Ley Núm. 201-2003, co-nocida como la Ley de la Judicatura del Estado Libre Aso-ciado de Puerto Rico de 2003 (4 LPRA sec. 24s(g)), ni con la Regla 25 del Reglamento del Tribunal Supremo, 4 LPRA Ap. XXI-B.(1)
Así las cosas, el Tribunal de Distrito requirió a los mu-nicipios que presentaran un plan de acción en el que se estableciera cómo iban a asegurar el acceso a las urbani-zaciones que dentro de su demarcación territorial tenían control de acceso regulado por guardias de seguridad y aquellas que no. Ante esta orden, el municipio de Dorado (Municipio) alegó que el Brighton Country Club (BCC) es una urbanización privada que está completamente cerrada al público.
Según surge de los autos, la BCC es una urbanización compuesta por un grupo de residencias que opera con control de acceso mecánico. Esta consta de una Asociación de Residentes que se encarga de garantizar la calidad de vida de la comunidad. En la Escritura Núm. 1 de 16 de febrero de 2005, bajo el acápite de Extent of Members’ Easement, se *126estableció que las calles del proyecto se considerarían ele-mentos comunes de la BCC y que, por consiguiente, la Ao-ciación de Residentes asumiría la obligación de brindarles mantenimiento. También se le otorgó la facultad de esta-blecer restricciones razonables para el uso de las calles del proyecto, aun cuando éstas fueran más restrictivas que el ordenamiento legal vigente. En fin, de acuerdo con la Es-critura de Segregación, dentro de la urbanización se iden-tificaron cuatro calles, cuyo título fue transferido a la aso-ciación de residentes.
Cónsono con estas disposiciones, el 23 de julio de 2007 el Municipio emitió una Certificación en la que endosó el pro-yecto de BCC, condicionado a que las calles y el alumbrado permanecieran privados. Del mismo modo, se estableció como condición que el mantenimiento de éstos estuviese a cargo de la Asociación de Residentes. Por otra parte, BCC recibió el endoso para que la urbanización pudiese tener acceso controlado a tenor con la mencionada Ley Núm. 21.
Ante este cuadro fáctico, el 11 de junio de 2013 el Tribunal de Distrito nos remitió una segunda solicitud de certi-ficación interjurisdiccional para que determinemos si, al amparo de la Constitución y las leyes de Puerto Rico, pue-den existir calles residenciales privadas.
Expedido el auto, le requerimos a las partes la presen-tación de alegatos.(2) Además, solicitamos la presencia del Departamento de Justicia como amigo de la corte, quien compareció a través de la Oficina de la Procuradora General. También autorizamos la comparecencia en igual capacidad a DRB Dorado Owner, LLC, Coco Beach Maintenance, Inc. y Serrallés Hotel, Inc.
*127Con el beneficio de los escritos presentados por las partes y los amigos de la corte, además de los argumentos plante-ados durante la vista oral celebrada el 11 de febrero de este año, procedemos a contestar la pregunta certificada.
II
Nuestro ordenamiento jurídico incorpora una serie de disposiciones dirigidas a clasificar los bienes y las cosas. Aunque, de ordinario, estos dos conceptos se utilizan con igual correspondencia, resulta pertinente destacar que su connotación es diferente. Es decir, mientras un bien se en-cuentra comprendido dentro del concepto cosa, no todas las cosas pueden ser catalogadas como bienes. En cuanto a esto, el Art. 252 del Código Civil de Puerto Rico, 31 LPRA see. 1021, establece que “[l]a palabra bienes es aplicable en general a cualquier cosa que pueda constituir riqueza o fortuna”. En palabras del tratadista Vélez Torres, el con-cepto bienes puede definirse de la manera siguiente:
[...] cosas, corporales o incorporales, susceptibles de apropia-ción por el hombre, que reportan a éste una utilidad desde el punto de vista económico o moral, siempre que tengan sustan-tividad propia. J.R. Vélez Torres, Curso de Derecho Civil, Madrid, Ed. Offirgraf, 1983, T. II, pág. 35.
De esta forma, solamente las cosas que son susceptibles de apropiación pueden ser consideradas como bienes.
A. A tenor con lo anterior, el Código Civil de Puerto Rico diferencia los bienes de uso o dominio público de los bienes patrimoniales del Estado y los de propiedad privada. Asimismo, establece una distinción entre los bie-nes corporales e incorporales y los muebles e inmuebles.(3) Por consiguiente, y oportuno a la pregunta que tenemos ante nuestra consideración, solamente nos corresponde analizar el esquema tripartito de bienes en lo concerniente *128a las cosas respecto a su apropiación o pertenencia; es de-cir, examinar la distinción entre los bienes comunes, públi-cos y patrimoniales. Procedemos.
En primer lugar, el Art. 253 de nuestro Código Civil, 31 LPRA see. 1022, establece que las cosas y los bienes pueden ser comunes o públicos. En cuanto a las cosas comunes, el Art. 254 del mencionado Código, 31 LPRA see. 1023, esta-blece que son aquellas que no pertenecen a nadie en particular y que los individuos pueden utilizarlas libremente. Es decir, son aquellas que, por razón de su naturaleza, no pue-den advenir como propiedad particular de una persona.!4) Entre éstas se encuentran el aire, las aguas pluviales, el mar y sus riberas.
En contraposición, hay otras cosas que, a pesar de que por su naturaleza son susceptibles de apropiación particular, se han sustraído del derecho patrimonial individual y destinado al uso del público en general. Esto es lo que co-nocemos como los bienes de dominio público. En cuanto a éstos, Colin y Capitant plantean que
[...] lo forman los bienes que sirven para el uso de todos, como los ríos, los puertos, los caminos, las calles, las plazas públicas. Estos bienes, evidentemente, no están sometidos a las reglas de Derecho civil concernientes a la propiedad. A. Colin y H. Capitant, Curso elemental de Derecho Civil, Madrid, Instituto Editorial Reus, 1961, T. II, Vol. II, pág. 80.
Particularmente, el Art. 255 de nuestro Código Civil es-tablece que “[s] on bienes de dominio público, los destinados al uso público, como los caminos, canales, ríos, torrentes, y otros análogos”. 31 LPRA see. 1024. Por su parte, el Art. 256 establece que:
Son bienes de uso público en Puerto Rico y en sus pueblos, los caminos estaduales y los vecinales, las plazas, calles, fuentes y aguas públicas, los paseos y las obras públicas de servicio general, costeadas por los mismos pueblos o con fondos del tesoro de Puerto Rico.
*129Todos los demás bienes qne el Estado Libre Asociado de Puerto Rico o los municipios posean, son patrimoniales y se regirán por las disposiciones de este título. (Enfasis suplido). 31 LPRA see. 1025.
Al analizar estos últimos dos artículos, el tratadista Velez Torres indica que nuestros codificadores cometieron una falta de rigor científico, en la medida que “sustancialmente, ambos preceptos son iguales, pues ambos se refieren a ‘bie-nes de uso público’ como los caminos, plazas, calles, etc.”. (Enfasis suplido). Vélez Torres, op. cit, pág. 38. No obstante, el hecho de que estén concebidos separadamente se explica debido a que los Arts. 255 y 256 de nuestro Código Civil, supra, se adoptaron de los Arts. 339 y 344 del Código Civil español, respectivamente. Estos distinguen entre los bienes que pertenecen al gobierno central español y los que perte-necen a las provincias y pueblos españoles. Sin embargo, en nuestro ordenamiento no hay tal distinción. Por lo tanto, “el Código solo se refiere a los bienes de dominio público de Puerto Rico, sin tomar en consideración los bienes de igual naturaleza, situados en la Isla, pertenecientes a Estados Unidos, los cuales están cubiertos y reglamentados por leyes del Congreso”. íd., pág. 39.
Los profesores Michel J. Godreau y Juan A. Giusti coin-ciden con que la distinción entre los Arts. 255 y 256 del Código Civil no está justificada en tanto no hay una diferen-cia entre los bienes de dominio público y los bienes de uso público. M.J. Godreau y J.A. Giusti, Las concesiones de la corona y la propiedad territorial en Puerto Rico, siglos XVI-XX, 62 Rev. Jur. UPR 351, 562 (1993). Es decir, tanto los bienes de dominio como de uso público comparten las mis-mas características, son imprescriptibles, inembargables e inajenables, a menos que su uso público cese. Id., pág. 564.(5)
*130A tenor con estas características, los profesores también destacan que el factor definitorio de los bienes de dominio público es que están destinados al uso público. En cuanto al carácter público de una cosa, el tratadista Puig Peña expresa que para que éste exista es necesario que la cosa: (1) posea dependencia dominical respecto de la administra-ción, (2) haya una declaración de la naturaleza pública de la cosa o se determine por el modo de ser del mismo bien y (3) haya un fin público para el cual se ha destinado el bien. F. Puig Peña, Tratado de Derecho Civil español, Madrid, Ed. Rev. Der. Privado, 1958, T. I, Vol. II, pág. 298. Por consiguiente, lo determinante para esta clasificación es el destino del bien.
Al ser esta la característica determinante, si el fin público cesa, el bien se puede transformar en patrimonial, susceptible de enajenación. Godreau y Giusti, supra, pág. 563. Son precisamente los bienes patrimoniales los que completan el esquema tripartito dispuesto en nuestro ordenamiento. Según establece el Art. 257 del Código Civil, 31 LPRA see. 1026, los bienes de propiedad privada son aquellos que, “además de los patrimoniales del pueblo de los Estados Unidos, del pueblo de Puerto Rico y de los municipios, [pertenecen] a particulares individual o colectivamente”. En consecuencia, están regidos por el dere-cho privado vigente y son susceptibles al tráfico jurídico (res in commercio). De esta forma, pueden ser enajenados, pres-criben y pueden estar sujetos a cargas y gravámenes. Vélez Torres, op. cit., págs. 42-43.(6)
*131B. Como hemos visto, en lo pertinente a la pregunta certificada, la clasificación de bienes que suscribe nuestro ordenamiento gira en torno a la susceptibilidad de apropia-ción que tiene un bien. Los bienes comunes no son suscep-tibles de apropiación por virtud de su naturaleza, mientras que los bienes de dominio público no pueden ser suscepti-bles de apropiación particular por virtud de la ley. San Gerónimo Caribe Project v. E.L.A. I, 174 DPR 518, 558 (2008). Precisamente, esta distinción se sustenta con el Art. 274 del Código Civil, 31 LPRA see. 1082, el cual esta-blece lo siguiente:
Entre las cosas que no son susceptibles de apropiación están comprendidas aquellas que no pueden ser propiedad particular por razón de su objeto, tales como las cosas en común o sean aquéllas cuyo uso y disfrute pertenece a todos los hombres.
Hay otras cosas, por el contrario, que aunque por su natu-raleza son susceptibles de propiedad particular, pierden esta cualidad como consecuencia de la aplicación que de ellas se hace para fines públicos incompatibles con la propiedad pri-vada, si bien pueden adquirir su primitiva condición tan pronto cese el fin público que se las hubiera dado; tales son los terrenos de las carreteras, calles y plazas públicas.!7)
*132Este artículo es diáfano en establecer una bifurcación entre los bienes patrimoniales y los de dominio público. Esto en la medida que permite la mutación dominical me-diante actos de afectación y desafectación. San Gerónimo Caribe Project v. E.L.A. I, supra, pág. 564.
La afectación ocurre cuando un bien queda destinado a un fin público y adquiere la clasificación de dominio público. “El acto de afectación se deduce de una declara-ción del legislador (Código Civil, Ley de Puertos, etc.) o mediante los actos administrativos realizados por el Es-tado bajo la autorización de alguna ley (como por ejemplo, la construcción de una plaza o de un cementerio)”. Id., pág. 565. Hay circunstancias en las que no se necesita un acto ulterior del soberano debido a que el bien ya posee deter-minadas características físicas o naturales que lo afectan por virtud de una ley particular, y en otras ocasiones, sí se requiere el acto del soberano para construir o destinar un bien para fines públicos. Id.
Por su parte, la desafectación tiene lugar cuando, por virtud de ley, por un acto administrativo o por cambios en la naturaleza del bien que lo excluyen de su clasificación, sobreviene una mutación dominical. San Gerónimo Caribe Project v. E.L.A. I, supra, pág. 566. En la doctrina espa-ñola, Lacruz Berjedo ha expresado que “[1] a desafectación cambia la condición del bien, [debido a] que [éste] deja de ser público y entra de nuevo en el tráfico. [Sin embargo, esto no] implica, necesariamente, cambio de titularidad, pues el bien en cuestión puede seguir perteneciendo al pa-trimonio del ente público”. J.L. Lacruz Berjedo, F.A. Sancho Rebullida, Elementos de Derecho Civil, 3ra ed. rev., Madrid, Ed. Dykinson, 2005, T. I, V. III, pág. 41.
*133Nuestros pronunciamientos jurisprudenciales dictan que este acto de desafectación puede ocurrir tanto expresa como tácitamente. San Gerónimo Caribe Project v. E.L.A. I, supra, pág. 566. Sin embargo, para que sea válido es nece-sario que el gestor tenga competencia para ello. Más im-portante aún, reiteramos que lo primordial es que cese el fin público para el cual se había destinado el bien.
En el caso de los bienes de dominio público, por “razón de su naturaleza” la desafectación tiene cabida cuando ocu-rren cambios topográficos, ya estos hayan sido introduci-dos artificialmente o hayan ocurrido naturalmente, que justifican que sean excluidos de la clasificación de bien de dominio público. Claro está, además de estas modificacio-nes, siempre tiene que llevarse a cabo el proceso adminis-trativo correspondiente. San Gerónimo Caribe Project v. E.L.A. I, supra, pág. 567.(8) En cuanto al proceso descrito en el Art. 274 del Código Civil, supra, la 'desafectación re-quiere un acto del soberano o un cambio en la condición natural del bien que lo excluya de la clasificación otorgada por la misma ley.
III
A. Ante el descrito esquema tripartito de bienes carac-terístico de nuestro ordenamiento, corresponde delimitar la clasificación del objeto de esta controversia, es decir, las calles.
Como hemos visto, de acuerdo con el Código Civil, nues-tro ordenamiento clasifica las calles como bienes de domi-nio público. Es decir, son bienes que están destinados al *134uso del público en general. Cabe destacar que así ha sido reconocido por nuestra jurisprudencia desde 1909. En Saldaña v. Concejo Municipal de San Juan, 15 DPR 37, 51 (1909), expresamos que “desde el Gobernador, en su pala-cio, hasta el limosnero en su choza, tienen derecho al uso libre y continuado de las mismas”, refiriéndonos a las ca-lles, aceras y plazas de la ciudad de San Juan. Posterior-mente, en Gobierno de la Capital v. Consejo Ejecutivo de P.R., 63 DPR 434 (1944), expresamos que los bienes de uso público del Estado son aquellos que el público en general puede utilizar libremente, tales como las plazas y las calles. Véase, además, Caquías v. Asoc. Res. Mansiones Río Piedras, 134 DPR 181 (1993); Asoc. Ctrl. Acc. C. Maracaibo v. Cardona, 144 DPR 1 (1997).
Ahora bien, debemos señalar que el hecho de que sean bienes destinados al uso público no necesariamente im-plica que tengan que ser propiedad del Estado.(9) Al res-pecto, el tratadista Vélez Torres ha planteado que:
El dominio público en nuestra patria conlleva siempre la idea de destino o afectación; afectación al uso del público en general. Sin embargo, no se requiere que el bien afectado al uso del público en general sea propiedad del Estado o de algu-nas de sus dependencias, corporaciones públicas o municipios. Vélez Torres, op. cit., págs. 40-41.
En otras palabras, una persona particular puede man-tener el dominio de la calle como un bien afectado, mien-tras que el Estado solo retiene la función de guarda, ges-tión y administración mas no así su dominio. Vélez Torres, op. cit., pág. 41.(10) Como ya hemos mencionado, lo deter-*135minante para esta clasificación estriba en el fin público para el cual el bien ha sido destinado.
B. Ahora bien, al igual que los bienes privados, los bie-nes de dominio público están sujetos a la reglamentación adecuada del Estado que no sea arbitraria o irrazonable. Pacheco Fraticelli v. Cintrón Antonsanti, 122 DPR 229 (1988).
Cónsono con lo anterior, y a modo de ejemplo, se ha permitido que el Estado reglamente estos bienes desde múltiples perspectivas, entre las cuales se encuentra la li-bertad de expresión. Para tales propósitos, las calles, al igual que los parques y las plazas públicas, se consideran foros públicos tradicionales. En tal caso, este Tribunal ha expuesto que
[djesde tiempos inmemoriales los parques, las plazas y las calles en Puerto Rico han constituido foros de divulgación, de intercambio y de crítica de ideas. Es en ellos en donde la con-ciencia ciudadana y particular forma de ver el mundo tienen impacto y repercuten. Son los foros públicos por excelencia para la divulgación y expresión de ideas. Las calles en particular constituyen un instrumento eficaz de divulgación de ideas accesible para aquellos individuos y grupos que no cuen-tan con suficientes recursos económicos y que no tienen, por tanto, acceso a los medios de comunicación masiva como lo son la radio, la televisión y la prensa. Pacheco Fraticelli v. Cintrón Antonsanti, supra, págs. 241-242.
En consecuencia, a pesar que las calles son bienes de dominio público, se ha permitido reglamentar su uso siem-pre y cuando se empleen las guías y las normas adecuadas.
En lo que atañe a la controversia ante nos, a tenor con la mencionada Ley Núm. 21, la Asamblea Legislativa ha regu-lado el uso de las calles como bienes de dominio público al organizar el acceso a las vías públicas en las urbanizaciones y comunidades residenciales públicas y privadas. Al res-*136pecto, hemos expresado que “[e]l concepto de control de ac-ceso implica que se preserva la naturaleza pública de las calles residenciales, mientras se permite a los residentes es-tablecer unos medios para controlar el tráfico de vehículos y el uso público, y así velar por su propia seguridad, y cultivar un ambiente propicio para una mejor convivencia”. (Enfasis en el original). Caquías v. Asoc. Res. Mansiones Río Piedras, supra, pág. 186.(11) Por lo tanto, “[ú]nicamente [se] regla-menta el uso de unos bienes a los cuales todos los habitantes tienen derecho de uso, en aras de salvaguardar precisa-mente el sosiego, la paz y la tranquilidad de la vida comu-nitaria, factores que anteriormente hemos reconocido que son parte del derecho a la dignidad e intimidad del ser hu-mano, derechos de posición preferente en nuestro esquema constitucional”. Asoc. Ctrl. Acc. C. Maracaibo v. Cardona, supra, pág. 33, citando a Pueblo v. Hernández Colón, 118 DPR 891, 905 (1987); E.L.A. v. Hermandad de Empleados, 104 DPR 436, 446 (1975); Sucn. de Victoria v. Iglesia Pentecostal, 102 DPR 20 (1974).
Consecuentemente, la referida ley permite y delega a las asociaciones de residentes el control del acceso a las calles residenciales de su urbanización, mientras que se preserva simultáneamente la naturaleza pública de estos bienes. Según expresado en la Exposición de Motivos de la mencionada Ley Núm. 21, supra, esta regulación se permi-tió para combatir la alta incidencia de criminalidad en nuestra Isla. Véanse: Exposición de Motivos de la Ley Núm. 21 (1987 Leyes de Puerto Rico 67); Nieves v. AM Contractors, 166 DPR 399, 411 (2005).
Por consiguiente, se facultó a los municipios para que pusieran en vigor la legislación de acuerdo con las propias *137disposiciones de la ley y el Reglamento de Control de Trán-sito y Uso Público de Calles Locales, Reglamento de Plani-ficación Núm. 20 adoptado por la Junta de Planificación el 20 de enero de 1989. En el caso de las asociaciones, se les delegó administrar y mantener los sistemas para controlar el tráfico y las vías públicas de acuerdo con el permiso que tuviera a bien otorgar el municipio luego de que se hubiese cumplimentado la reglamentación aplicable. Asoc. Ctrl. Acc. C. Maracaibo v. Cardona, supra, pág. 26.
En fin, como hemos descrito, tanto las urbanizaciones públicas como privadas están obligadas por la Ley Núm. 21, supra, y deben solicitarle permiso al municipio para poder controlar las vías públicas que otorgan el acceso a sus urbanizaciones. Sin embargo, al así hacerlo, no alteran el carácter público que en nuestro ordenamiento se le ha otorgado a las calles.
IV
Ante todo el marco jurídico expuesto, es imperativo con-cluir que en nuestro ordenamiento las calles son bienes de dominio público que han sido destinadas para el uso público. Es decir, más allá de la razón práctica para la cual se utilizan, responden a un fin social significativo dentro de nuestra sociedad. En palabras del tratadista Vélez Torres, “[e]l bien de dominio público sirve un fin social deseable en la medida en que es disfrutado por el público en forma directa. La ciudadanía usa las playas, los parques, las ca-rreteras, las calles, etc., sin tener que pedir permiso a nadie”. Vélez Torres, op. cit., pág. 42.
Por lo tanto, como las calles están afectadas por ley y pertenecen al dominio público desde su origen, son bienes inalienables, inembargables e imprescriptibles. No obs-tante, y como hemos establecido, este uso público no es irrestricto y puede ser reglamentado. Asimismo, su destino tampoco es inmutable. La afectación de este bien puede *138cesar y las calles pueden convertirse en bienes privativos, ya sean del Estado o de particulares de manera individual o colectiva. Consecuentemente, mediante el proceso de des-afectación, las calles pueden dejar atrás el carácter público que las caracterizaba y convertirse en bienes privativos. Sin embargo, para esto se requiere un acto legislativo o administrativo expreso por parte de un gestor con compe-tencia para ello; es decir, que es necesario que se lleve a cabo un acto dispositivo mediante el cual se reconozca el cese de la utilidad pública de las calles. Ello porque, como expusimos, lo más importante es que cese el fin público para el cual fue destinado el bien. Claro está, ese acto de desafectación requiere un ejercicio responsable, en el cual el Estado no abdique su deber ministerial de planificar, de preservar la finalidad social de la ordenación territorial y de velar por un adecuado desarrollo urbanístico.(12)
V
Por los fundamentos expuestos, discrepo de la contesta-ción esbozada por una Mayoría de este Tribunal. Corres-pondía reafirmar la naturaleza pública de las calles como bienes de dominio público.

(1) Véase Resolución del Tribunal Supremo de Puerto Rico de 7 de septiembre de 2012, en el caso CT-2012-10.


(2) Véase Resolución del Tribunal Supremo de Puerto Rico de 17 de julio de 2013 (CT-2013-0014). En la misma se dispuso que “[s]e emite un auto de certificación para auscultar únicamente si las leyes de Puerto Rico permiten la existencia de calles privadas”. (Enfasis suplido). Id. Es decir, como máxime intérprete del Derecho puer-torriqueño, este Tribunal tiene ante su consideración una cuestión de estricto dere-cho civil. No nos corresponde disponer de toda la controversia ni dilucidar los recla-mos constitucionales que se presentaron ante el Tribunal de Distrito. Es preciso ceñirnos a la pregunta certificada.


(3) Véanse 31 LPRA seos. 1024-1087.


(4) J.R. Vélez Torres, Curso de Derecho Civil, Madrid, Ed. Offirgraf, 1983, T. II, pág. 37.


(5) Véase Figueroa v. Municipio de San Juan, 98 DPR 534, 570 (1970). Además, es pertinente destacar, que las características de los bienes de dominio público tam-bién han sido reconocidas mediante legislación. Por ejemplo, el Art. 9.001 de la Ley Núm. 81-1991, según enmendada, conocida como la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (21 LPRA see. 4451), establece que *130“[s]on bienes de dominio público los destinados a un uso o servicio público, tales como las plazas, calles, avenidas, paseos y obras públicas, de servicio general sufragadas por el municipio con fondos públicos. Los bienes de dominio público son inalienables, inembargables y no están sujetos a contribución alguna”.


(6) Nótese que hay una distinción entre los bienes de dominio público, los cuales están destinados al servicio de todos, y los bienes de dominio privado del Estado. Estos últimos pueden enajenarse con arreglo a la ley, son prescriptibles y pueden gravarse. Vélez Torres, op. cit., pág. 43. Sobre el particular, Colin y Capitant expre-san que los bienes de dominio privado del Estado son aquellos que éste posee y administra como un particular. Por consiguiente, en la medida que el Estado puede enajenar estos bienes y le producen ingresos, no se diferencian de las cosas de pro-*131piedad privada, por lo que les aplica las disposiciones del Código Civil. A. Colin, y H. Capitant, Curso elemental de Derecho Civil, Madrid, Instituto Editorial Reus, 1961, T. II, Vol. II, pág. 80.
Cónsono con esta distinción, en Gobierno de la Capital v. Consejo Ejecutivo de P.R., 63 DPR 434, 459 (1944), expresamos que los bienes de uso público del Estado son aquellos que el público en general puede utilizar libremente, en contraposición con los bienes patrimoniales del Estado, a los cuales el público no tiene acceso cons-tante y general. Véase, además, E.L.A. v. Tribunal Superior, 97 DPR 644, 669 (1969).


(7) Este artículo fue adoptado del anterior Art. 482 del Código Civil de Louisiana de 1870. No obstante, es pertinente mencionar que anteriormente, desde 1890 hasta 1902, en nuestro ordenamiento aplicaba el Art. 341 del Código Civil español, en el cual se establecía que “ ‘los bienes de dominio público, cuando dejen de estar desti-nados al uso general o a las necesidades de la defensa del territorio, pasan a formar parte de los bienes de propiedad del Estado’ ”, San Gerónimo Caribe Project v. E.L.A. I, 174 DPR 518, 558 esc. 34 (2008). Como sabemos, en el Código Civil de 1902 no se incluyó esta disposición, sino que se trajo el derecho anglosajón.
En cuanto a esto, el tratadista Vélez Torres nos señala:
“Al incorporar literalmente a nuestro Derecho civil el contenido del artículo [482] del Código Civil de Louisiana, se trajo a nuestro ordenamiento la regla del Derecho anglo-sajón al efecto de que cuando bienes susceptibles de apropiación se sustraen al tráfico jurídico por razón de haberse destinado al uso o dominio público, *132dejan de ser propiedad particular por ‘incompatibilidad de uso’, pero si el uso público termina, readquieren su condición primitiva de propiedad privada, no importa que su dueño original fuera el propio Estado o una persona particular”. Vélez Torres, op. cit., pág. 41.
Es decir, con esta incorporación no se requirió que una vez un bien deja de estar destinado para un uso público debe retornar al patrimonio del Estado, sino que puede advenir al patrimonio de un particular.


(8) En San Gerónimo Caribe Project v. E.L.A. I, supra, determinamos que los terrenos sumergidos en el mar son bienes de dominio público por razón de su naturaleza. No obstante, la legislación vigente al momento cuando se realizaron los rellenos de una de las parcelas en controversia, contemplaba que por medio de la accesión u obras de desecación y relleno, los terrenos ganados al mar podían desafectarse. Esto no tan solo requería la degradación de los terrenos, sino que tam-bién se llevara a cabo el acto administrativo correspondiente.


(9) Es importante destacar que a aquellas calles que son costeadas con fondos públicos les aplican las disposiciones constitucionales que regulan el uso de las pro-piedades y los fondos públicos. Es decir, conforme al Art. VI, Sec. 9 de nuestra Cons-titución, solamente podrán utilizarse para fines públicos. Véase Art. VI, Sec. 9, Const. ELA, LPRA, Tomo 1, ed. 2008, pág. 429.


(10) Es pertinente mencionar que, a pesar de esto, Vélez Torres nos indica, ci-tando a Puig Peña y a Planiol, que la doctrina se ha ido dirigiendo a reconocer que el Estado ostenta un cierto derecho de propiedad sobre los bienes de dominio público que excede la mera guarda y vigilancia. Esto debido a que, por ejemplo, el Estado *135puede ejercitar acciones reivindicatorías o posesorias sobre estos bienes y, además, otorgar concesiones de uso y disfrute temporales sobre estos. Vélez Torres, op. cit., págs. 41-42 esc. 19.


(11) Sobre este particular, en su libro sobre derecho de urbanizaciones, la Dra. Margarita E. García Cárdenas destaca cómo la aprobación de la Ley Núm. 21 de 20 de mayo de 1987, Ley de Control de Acceso, 23 LPRA see. 64 et seq. (Ley Núm. 21), trajo la idea de que mediante este estatuto se trastocaba el carácter público de las calles residenciales. Sin embargo, como bien indica la profesora, esto es totalmente erróneo y así este Tribunal lo ha confirmado jurisprudencialmente. M.E. García Cár-denas, Derecho de urbanizaciones: servidumbres en equidad, controles de acceso e instalaciones vecinales, San Juan, Editorial InterJuris, 2010, pág. 81.


(12) A partir de la normativa esbozada es que en nuestro ordenamiento se con-cibe la existencia de calles residenciales que han perdido su utilidad pública y se han convertido en privativas. Específicamente en el contexto de planificación y desarrollo urbanístico, se concibió la Ley Núm. 161-2009 (23 LPRAsec. 9011 et seq.), conocida como la Ley para la Reforma del Proceso de Permisos de Puerto Rico, la cual requirió que se adoptara un reglamento conjunto de permisos. A tenor con este mandato, la Junta de Planificación adoptó el Reglamento Conjunto de Permisos para Obras de Construcción y Usos de Terrenos, Reglamento Núm. 7951 de 30 de noviembre de 2010, enmendado en el 2011 y 2012. En su versión original, la Sección 17.3.2 del referido reglamento solamente contemplaba el acceso a las urbanizaciones mediante las vías públicas debidamente inscritas. Sin embargo, con las enmiendas del 2011 esto fue modificado y se reconoció que las urbanizaciones podían tener acceso me-diante vías privadas debidamente dedicadas para tales fines. Nótese que estas en-miendas son de reciente aprobación, por lo que esto no estaba contemplado en nues-tro ordenamiento cuando se desarrollaron las urbanizaciones sobre las que el Tribunal de Distrito le ordenó a los municipios presentar el plan de acción para garantizar el acceso a los Testigos de Jehová. No obstante, aún bajo ese escenario, es necesario que, de acuerdo con los parámetros que hemos expuesto, haya un acto de desafectación para lo cual la utilidad pública de las calles cesara.